DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on October 8, 2021 is acknowledged.  Claims 1-3, 10-11, 30, and 32 are amended, Claims 26 and 35 are canceled, and Claims 37 and 38 are new.  Thus, Claims 1-5, 7-8, 10-12, and 27-34, and 37-38 are pending and are further examined on the merits in the U.S. National stage application. 

Claim Objections
The following claims are objected to because of the following informalities:    
		
		Amended dependent Claim 30 now reads as an identical feature as dependent Claim 29.  One way to obviate this objection is to cancel amended dependent Claim 30.     
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-8, 10-12, 27-34, and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The element “a stiffness of the rotor” (Claim 1, first portion of line 7) in combination with the element “a stiffness of the rotor” (Claim 1, at an end portion of line 7) makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new stiffness element of the rotor or are attempting to further limit the stiffness element of the rotor previously recited.  One way to obviate this rejection is to amend the second phrase “a stiffness of the rotor” to read as ‘the [[


In Regard to Claim 3
	The phrase “a portion of the rotor” (Claim 3, line 2) in combination with the element “a portion of the rotor” (Claim 1, line 7) makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new portion of the rotor element or are attempting to further limit the portion of the rotor element previously recited.  One way to obviate this rejection is to amend “a portion of the rotor” to read as ‘the [[

In Regard to Claim 10
	The phrase “a rotor sleeve surrounding the rotor mandrel that defines the external profile” (Claim 10, line 2) in combination with the phrase “provides at least one rotor lobe that defines an external profile” (Claim 1, line 4) makes the claim indefinite in that it is not understood how the rotor sleeve (420, Fig. 4C) is different from the at least one rotor lobe (304(s), Fig. 4A) to form the same external profile (406, Figs. 4a and 4C).  One way to obviate this rejection is to further amend Claim 10 to recite:  

10. (Currently Amended) The method of claim 1, wherein the rotor includes a rotor mandrel and a rotor sleeve that includes the at least one rotor lobe surrounding the rotor mandrel that defines the external profile, and wherein varying at least one of the external geometry and the internal geometry of the rotor comprises: 		
	varying a stiffness of at least one of the rotor mandrel and the rotor sleeve relative to a stiffness of a stator housing and a stator lining.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 27-28 are rejected, as best understood in relation to the 35 U.S.C. 112 issue described above, under 35 U.S.C. 102(a)(1) as being anticipated by US2009/0016893 (Lee et al.; published on January 15, 2009) (LEE).    
In reference to Claim 1, LEE discloses:
		A method of manufacturing a power unit for a downhole drilling motor (title, Abstract, Figs. 1-30), comprising: 
			fabricating a stator (helical tube stator 105, 305 ¶ 0060, line 4, Figs. 1 and 3) that provides two or more stator lobes (can match or exceed the number of lobes for the rotor, ¶ 0101) that define an internal profile (see Fig. 3); 
			fabricating a rotor (helical tube rotor 101, 401, 501, 601, …., Figs. 1-30) that provides at least one rotor lobe (see Figs. 5 and 6, ¶ 0076) that defines an external profile that recesses within the internal profile during operation (¶ 0003, last three lines); 
			varying an external geometry of the rotor (101, 401, 501, 601, …., fabricate a skinned rotor, Abstract) along a portion of the rotor to alter a stiffness of the rotor (101) and thereby optimize a stiffness of the rotor with respect to a stiffness of the stator (105, one way is for the sleeve 610 in Fig. 6 to be a variable thickness either in 
			rotatably positioning the rotor within the stator (Fig. 4).		 
	In reference to Claim 3, LEE also discloses that varying the external geometry of the rotor along a portion of the rotor (1101, Fig. 11) comprises securing a stiffening element (mesh tube inner layer 1110B, ¶ 0085) to the external profile.  
	In reference to Claim 27, LEE further discloses that further comprising applying a rotor coating to the external profile (an outer coating of chrome to the sleeve, ¶ 0015, especially lines 4-7).  
	In reference to Claim 28, LEE also discloses that the rotor coating comprises a metal (an outer coating of chrome to the sleeve, ¶ 0015, especially lines 4-7).  	

Claims 1-2 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2010/0038142 (Snyder et al.; published on February 18, 2010) (SNYDER).
	In reference to Claim 1, SNYDER discloses:
		A method of manufacturing a power unit (power section 120, ¶ 0033, line 4, Figs. 1-9) for a downhole drilling motor (title, Abstract, Figs. 1-9), comprising: 

			fabricating a rotor (rotor 164, ¶ 0051, line 3, Figs. 6 and 7) that provides at least one rotor lobe (Fig. 6) that defines an external profile (the rotor lobes include an exterior surface which defines an external profile of the rotor 164) that recesses within the internal profile during operation (¶ 0005, lines 5-8); 
			varying an internal geometry (via rotor mandrel 170 being inserted in bore of rotor 164 and which has different radial heights/stepped portions along portion(s) of the axial length of rotor 164 which alters the stiffness at the different axial portions of rotor 164, Examiner’s ANNOTATED Fig. 7 of SNYDER, these are similar to the step portions shown on Applicants’ rotor mandrel 314 in Fig. 4C of the specification) of the rotor (164) along a portion of the rotor (164) to alter a stiffness of the rotor (“facilitates variation of stiffness of the rotor” that complements stiffness of the stator to prevent accelerated wear, ¶ 0054, lines 1-6) and thereby optimize a stiffness of the rotor with respect to a stiffness of the stator (162); and



    PNG
    media_image1.png
    320
    737
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 7 of SNYDER

	In reference to Claim 2, SNYDER further discloses that the method further comprises physically modifying at least the rotor at discrete locations along a mated or paired longitudinal length of the rotor and stator to achieve a desired relative stiffness between the rotor and stator along the paired longitudinal length (the various stepped portions at the arrowhead locations in Examiner’s ANNOTATED Fig. 7 of SNYDER are at discrete locations of the rotor 164 that require physical fabrication/modification during initial construction/forming the rotor mandrel 170, ¶ 0051, lines 5-7).
	In reference to Claim 11, SNYDER also discloses that the rotor (164, Fig. 7) comprises a rotor sleeve (rotor sleeve 174, ¶ 0051, lines 4 and 5) that defines the external profile and a rotor mandrel (rotor mandrel 170, ¶ 0051, line 4) positioned within the rotor sleeve (174) and defining a rotor bore (rotor bore 172, ¶ 0051, line 4), the method further comprising varying a geometry of an interface (such as at stepped 
	In reference to Claim 10, SNYDER further discloses that the rotor (164, Figs. 4 and 7) includes a rotor mandrel (170) and a rotor sleeve (174) surrounding the rotor mandrel (170) that defines the external profile (Fig. 7), and wherein varying at least one of the external geometry and the internal geometry of the rotor comprises: 
		varying a stiffness of the rotor mandrel (170) relative to a stiffness of a stator housing (130, Fig. 4) and a stator lining (132, Fig. 4).
	In reference to Claim 12, SNYDER also discloses that the rotor (164, Fig. 7) comprises a rotor sleeve (174, ¶ 0051, lines 4 and 5) that defines the external profile and a rotor mandrel (170) positioned within the rotor sleeve (174) and defining a rotor bore (172), the method further comprising mass balancing at least one of the rotor (164, the rotor sleeve 174 can be formed of different materials having different masses dependent on the mass balance required, ¶s 0051 and 0053).  
Claims 1, 3-5, 7-8, 27-30, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0119974 (Kitching; published on May 1, 2014) (KITCHING).      
In reference to Claim 1, KITCHING discloses:
		A method of manufacturing a power unit for a downhole drilling motor (progressive cavity device 10, title, Abstract, ¶ 0028, lines 1-3, Figs. 1-8), comprising: 
			fabricating a stator (stator 20, ¶ 0028, line 5, Figs. 1 and 2) that provides two or more stator lobes (stator lobes 27(s), ¶ 0037, line 10) that define an internal profile (Fig. 2); 
			fabricating a rotor (rotor 100, ¶ 0032, line 1, Figs. 1-3) that provides at least one rotor lobe (rotor lobes 136a, 136b, Abstract, lines 4 and 5, ¶ 0037, line 10, and ¶ 0038, lines 1 and 2) that defines an external profile (along outer tubular 131, ¶ 0039, line 2) that recesses within the internal profile during operation (¶ 0007, lines 1 and 2 and ¶ 0037, lines 1 and 2); 
			varying at least one of an external geometry (the overall radial height of the rotor 100 is different/varied along the axial length of rotor 100, Fig. 3, and thickness T131  of outer tubular 131 is varied in a non-uniform manner along an axial length of the rotor 100, ¶ 0038, lines 3-7) and an internal geometry (rotor bore includes counter bore 111 of rotor 100 that narrows linearly and/or by step (just below the lead line of reference numeral 112 in Fig. 3) to through bore 112) of the rotor (100) along a portion of the rotor (100) to alter a stiffness of the rotor and thereby optimize a stiffness of the rotor with respect to a stiffness exhibited by the stator (20, variation of radial height due to the construction of the rotor 100 along the axial length of the rotor/stator 
			rotatably positioning the rotor (100) within the stator (20, Fig. 1).	 
 	In reference to Claim 3, KITCHING further discloses that varying the external geometry of the rotor (100, Fig. 3) comprises securing one stiffening element (outer tubular 131, Fig. 3) to the external profile of the rotor (131 is secured to at least the rotor head 110 and the rotor tail 120, ¶ 0034, especially lines 3-6).
	In reference to Claim 4, KITCHING further discloses that the rotor (100, Fig. 3) defines a rotor bore (111+112, in combination, Fig. 3, top portion of Fig. 4) and varying the internal geometry of the rotor comprises defining one or more internal recesses (throughbore 112 is recessed smaller in diameter relative to counterbore 111 in Fig. 3, rotor 200 also shows two different sizes for the rotor bore, top portion of Fig. 5) in the rotor bore. 
	In reference to Claim 5, KITCHING further discloses that the rotor (100, Fig. 3) defines a rotor bore (111+112, in combination, Fig. 3) and varying the internal geometry of the rotor bore comprises defining one or more profiles in the rotor bore that extend axially along a portion of the rotor bore (111+112, in combination, Fig. 3) according to a function (linear transition profile from counterbore 111 to throughbore 112 just below the lead line of reference numeral 112, also internal screw threads at the end of the lead line of reference numeral 111, this is what the specification describes is a function…a linear function, polynomial function, stepped or square function, ¶ 0069 of the specification, Fig. 3).  	

	In reference to Claim 8, KITCHING further discloses that the method further comprises selectively positioning the one stiffening element (132, 134, Fig. 3) within the rotor bore (111+112, in combination) optimize the stiffness with respect to the stator (132 is selective positioned to be only contained in the throughbore 112 and 134 is selectively positioned between 131 and 132 along throughbore 112, Fig. 3).  
	In reference to Claim 27, KITCHING further discloses that the method further comprises applying a rotor coating to the external profile (hard chrome plate, ¶ 0038, lines 20 and 21).  	
	In reference to Claim 28, KITCHING also discloses that the rotor coating comprises a metal (the chrome of the hard chrome plate is a metal material, ¶ 0038, lines 20 and 21).  
	In reference to Claims 29 and 30, KITCHING further discloses that varying the internal geometry of the rotor (100, Fig. 3) comprises defining one or more profiles in the rotor that extend axially along a portion of the rotor (100) according to a function (linear transition from counterbore 111 to throughbore 112, just below the lead line of reference numeral 112 in Fig. 3). 
	In reference to Claim 31, KITCHING also discloses that the rotor (100) defines a rotor bore (111+112, in combination, Fig. 3) and varying the internal geometry of the 
	In reference to Claim 32, KITCHING further discloses that the method further comprises selectively positioning one or more stiffening elements (radially inner tube 132, Fig. 3) within the rotor bore (132 is selective positioned to be only contained in the throughbore 112 of rotor 100) to optimize the stiffness with respect to the stator (20).   
	In reference to Claim 33, KITCHING also discloses that the stator comprises an inner surface and the method further comprises applying a stator coating along at least a portion of the inner surface (uniform thickness coating on the helical inner surface of the housing of the stator for conventional stators, ¶ 0006, lines 9-12 and ¶ 0030). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over KITCHING in view of SNYDER.
	In reference to Claim 34, KITCHING teaches a stator coating as described above, however, KITCHING is silent about its material of construction.  SNYDER teaches an apparatus for high temperature drilling operations (50, title, Abstract, Figs. 1-
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a metal coating as taught by SNYDER and incorporate this kind of material to use for the KITCHING’s stator coating for the benefit of having an improved, robust apparatus construction that operates in high temperature operations as expressly described by SNYDER (¶ 0002, lines 3 and 4).

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over KITCHING in view of US2010/0163306 (Pabon et al.; published on July 1, 2010) (PABON)
	In reference to Claims 37 and 38, KITCHING teaches a downhill drilling motor, however, does not specifically teach that the stiffness of the rotor is optimized according to vibration caused by downhole drilling motor.  PABON teaches a mud motor with a focus on vibration effects and modeling thereof to enhance the drilling tool and drilling operation (title, Abstract, Figs. 1-11) where the stiffness of the rotor is optimized according to vibration caused by the downhole drilling motor (Claim 37; ¶s 0044 and 0047).  These can include optimizing the stiffness of the rotor (Claim 38; ¶ 0044, especially lines 7 and 8) based on a combination of factors like a combination of a mass of the rotor (¶ 0044, especially lines 2 and 3), an eccentric movement of the rotor within the stator (¶ 0005, especially lines 6-8), and an eccentric rotation speed (the relative motor RPM, ¶ 0005, especially line 5).  

  
Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on October 8, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) an objection to the drawings, 
			(ii) an objection to a claim, and
 			(iii) a previous 35 U.S.C. 112, first and second paragraph rejections 
which are hereby withdrawn by the Examiner.

Applicants assert that	
		(a) that the rejections of independent Claim 1 do not consider stiffness (p. 7, under section V. of the reply) and are in terms of incidental variations in rotor geometry,
		(b)  that LEE, SNYDER, and KITCHING each do not teach each and every feature of the present claims (first paragraph under section V of each of subsection A, B, and C).  
The Examiner respectfully disagrees with Applicants’ (a) and (b) assertions above.  
	With respect to the (a) assertion, Applicants’ specification nowhere provides an explicit definition of “a stiffness of the rotor” and “a stiffness of the stator”, however, the specification does describe stiffness as relating to an amount of bending that can be sustained by the stator material relative to the rotor material (“the stator exhibits a lower stiffness than the rotor, the stator will tend to bend first and the stiffer rotor will impart irregular mechanical loading into the elastomer lining of the stator”, i.e. a less stiff stator not operate as intended in the harsh downhole environment in which they are respectively employed (for example, see col. 1, lines 24-36 of KITCHING).  Based on this understanding described above, each of the rejections of Claim 1 based on LEE, SNYDER, and KITCHING consider a “stiffness” of these rotor/stator elements.  Additionally, SNYDER explicitly calls out the characteristic of “stiffness” which was described in the rejection of Claim 1 based on SNYDER (see the bottom of p. 8 of the Non-Final Rejection having notification date of July 8, 2021 and which is found at ¶ 0054, lines 1-6 of SNYDER).  With regard to Applicants assertion about the rejections of independent Claim 1 are in terms of incidental variations in rotor geometry, Claim 1 broadly recites external/internal geometry of the rotor along all or a portion of the rotor without any further recitation to a length, height, or width dimension of the rotor where the stiffness of the rotor is optimized and the previous rejections of Claim 1 based on LEE, SNYDER, and KITCHING relate to a stiffness/rigidness of the rotor material along at least a portion of the rotor (see paragraphs 11, 12, and 13 of the Non-Final Rejection having notification 
	With regard to Applicants’ (b) LEE assertion, LEE discloses the amended limitations as follows:  
		varying an external geometry of the rotor (101, 401, 501, 601, …., fabricate a skinned rotor, Abstract) along a portion of the rotor to alter a stiffness of the rotor (101) and thereby optimize a stiffness of the rotor with respect to a stiffness of the stator (105, one way is for the sleeve 610 in Fig. 6 to be a variable thickness either in axial cross section and/or along the axial length such as when the sleeve is thicker at the peak of each lobe of the rotor and thinner in the valley between each lobe, ¶ 0063, lines 1-6 and ¶ 0060, last three lines which correspondingly alters the stiffness/rigidity of the rotor with respect to a stiffness/rigidity of the stator in these areas along at least a portion of the length/width/height of the rotor).
		
	With regard to Applicants’ (b) SNYDER assertion, SNYDER discloses the amended limitations as follows:  
		varying an internal geometry (via rotor mandrel 170 being inserted in bore of rotor 164 and which has different radial heights/stepped portions along portion(s) of the axial length of rotor 164 which alters the stiffness at the different axial portions of rotor 164, Examiner’s ANNOTATED Fig. 7 of SNYDER, these are similar to the step portions shown on Applicants’ rotor mandrel 314 in Fig. 4C of the specification) of the rotor (164) along a portion of the rotor (164) to alter a stiffness of the rotor (“facilitates variation of stiffness of the rotor” that complements stiffness of the stator to prevent accelerated wear, ¶ 0054, lines 1-6) and 
		
	With regard to Applicants’ (b) KITCHING assertion, KITCHING discloses the amended limitations as follows:  
		varying at least one of an external geometry (the overall radial height of the rotor 100 is different/varied along the axial length of rotor 100, Fig. 3, and thickness T131  of outer tubular 131 is varied in a non-uniform manner along an axial length of the rotor 100, ¶ 0038, lines 3-7) and an internal geometry (rotor bore includes counter bore 111 of rotor 100 that narrows linearly and/or by step (just below the lead line of reference numeral 112 in Fig. 3) to through bore 112) of the rotor (100) along a portion of the rotor (100) to alter a stiffness of the rotor and thereby optimize a stiffness of the rotor with respect to a stiffness exhibited by the stator (20, variation of radial height due to the construction of the rotor 100 along the axial length of the rotor/stator for the different structures of the rotor alters the stiffness of the rotor with respect to a stiffness exhibited by the stator along the axial length of the rotor/stator to withstand the anticipated operating loads and the stiffness/rigidity, ¶ 0038, lines 11-15)).
	
	Thus, a prima facie case of anticipation is fulfilled for the rejection of amended Claim 1 based on LEE or SNYDER or KITCHING such that amended Claim 1 is respectively rejected based on LEE or SNYDER or KITCHING and these rejections are fully cited in the rejections of amended Claim 1 above.  
    
    

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday January 14, 2022	

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746